After over 10 years of employment with TLB’s predecessor company and over two years with TLB, the petitioner was discharged. The petitioner filed a complaint alleging sexual discrimination in that she was discharged because she declined to respond to the sexual advances of her supervisor. TLB’s answer stated that the petitioner was laid off as the result of a work force consolidation, and denied that the petitioner was laid off due to her failure to succumb to any sexual advances. The record contains, inter alia, written statements by five of the petitioner’s former co-workers stating that the petitioner was the target of sexual advances and/or sexual harassment by her supervisor. The record contains no denial, nor any statement whatsoever, by the supervisor who allegedly made the sexual advances to the petitioner. The record, therefore, does not contain substantial evidence sufficient to sustain the division’s determination of no probable cause (see, Rush v State Human Rights Appeal Bd., 108 AD2d 805), and the petitioner’s allegations had sufficient substance to warrant a public hearing (see, Executive Law § 297 [4] [a]).
Accordingly, the determination of the division is annulled and the matter remitted to the division for a public hearing. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.